DETAILED ACTION
Examiner Note
In view of the Notice of Panel Decision from Pre-Appeal Brief Review mailed on 1.24.2022, prosecution is reopened and examination is performed by a different Examiner than the previous examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3.30.2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the items listed below must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Items not shown (claim 3):
The limitation “a terminal bending portion being a portion bent in each of the terminals, a width thereof being larger than a width of a tip of the terminal, and being equal to or smaller than the width of a contact portion of the terminal in contact with the package” (emphasis added). The limitation in question requires bent terminals (e.g., Figs. 4, 13, 18 and 24) and a width of a terminal bending portion “being larger than a width of a tip of the terminal” and “being equal to or smaller than the width of a 
The limitation “concaves are provided on side directions of the adjacent terminals and an entirety of the concaves is located away from the package, and a width of the terminal having the concaves is larger than the width of the tip of the terminal and smaller than the width of the contact portion of the terminal in contact with the package” (emphasis added). The limitation in question requires bent terminals per, e.g., “the terminals being bent” in the body of the claim, and shown in, e.g., Figs. 4, 13, 18 and 24, and a width of the terminal having the concaves being “larger than the width of the tip of the terminal” and “smaller than the width of the contact portion of the terminal in contact with the package” does not appear to be shown in connection with bent terminals.  A width of the terminal having the concaves being “larger than the width of the tip of the terminal” and “smaller than the width of the contact portion of the terminal in contact with the package” is shown in connection with embodiments after lead cutting (i.e., before bending) in, e.g., Fig. 17, but the claim requires a bent terminals; hence, the claimed subject matter isn’t shown in connection with bent terminals as claimed.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art 
Regarding claim 3, the limitation “a terminal bending portion being a portion bent in each of the terminals, a width thereof being larger than a width of a tip of the terminal, and being equal to or smaller than the width of a contact portion of the terminal in contact with the package” (emphasis added) causes the claim to comply with the written description requirement.
The limitation in question requires bent terminals (e.g., Figs. 4, 13, 18 and 24) and a width of a terminal bending portion “being larger than a width of a tip of the terminal” and “being equal to or smaller than the width of a contact portion of the terminal in contact with the package” does not appear to be disclosed in connection with bent terminals.
A width of a terminal bending portion “being larger than a width of a tip of the terminal” and “being equal to or smaller than the width of a contact portion of the terminal in contact with the package” is disclosed in connection with embodiments after lead cutting (i.e., before bending) in, e.g., Fig. 10, but the claim requires a bent portion.
The claim appears to interchangeably recite features of pre-bent and bent terminals in a manner where said recited features do not appear to be present in bent terminals as required by the claim which thereby creates an embodiment without evidence of possession. 
Similarly, the limitation “concaves are provided on side directions of the adjacent terminals and an entirety of the concaves is located away from the package, and a width of the terminal having the concaves is larger than the width of the tip of the terminal and smaller than the width of the contact portion of the terminal in contact with the package” (emphasis added) causes the claim to fail to comply with the written description requirement.
The limitation in question requires bent terminals per, e.g., “the terminals being bent” in the body of the claim, and shown in, e.g., Figs. 4, 13, 18 and 24, and a width of the terminal having the 
As stated above, the claim appears to interchangeably recite features of pre-bent and bent terminals in a manner where said recited features do not appear to be present in bent terminals as required by the claim which thereby creates an embodiment without evidence of possession. 

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, “the (plurality of?) terminals” in ln. 3, “each of the (plurality of?) terminals” in ln. 5, “the terminal” in ln. 6, “the width” in ln. 7, “the terminal” in ln. 7, “the terminals” in ln. 8, “the adjacent terminals” in ln.9, “the terminal” in ln. 10-11, and, “the width” in ln. 11 all lack proper antecedent basis. Examiner’s suggestions/comments, if any, are provided in parentheses.

Response to Arguments
Applicant’s arguments, see p. 3-4, filed 12.17.2021, with respect to the rejection(s) of claim(s) 3 under Higgins have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 USC 112 herein.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6444905 B1 to Miyaki et al. discloses leads (5) with varying widths (Fig. 3), US 20030214026 A1 to Tokuhara discloses bent lead (40) with a narrow end (44/44a, Fig. 1), and, US 7821111 B2 to Tellkamp discloses grooved leads (Fig. 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346. The examiner can normally be reached 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andres Munoz/Primary Examiner, Art Unit 2894